DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 12/30/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub No. 20180286870).

 	With respect to claim 1, Kim et al discloses a polysilicon layer (112b,Fig.7), having a first surface (top surface,Fig.7)  and a second surface (bottom surface,Fig.7) opposite to the first surface;  a substrate (100,Fig.7); disposed on the second surface of the polysilicon
Layer (Fig.7); a bit line structure (BL in the middle,Fig.7), disposed on the substrate, penetrating through the polysilicon layer (Fig.7) and protruding from the first surface of the polysilicon layer (Fig.7); and a spacer structure (22,Fig.7), disposed on lateral sidewalls of the bit line Structure (Fig.7), including an air gap (Para 52,23a,Fig.7) sandwiched by a first dielectric layer (25a in the 

 	With respect to claim 2, Kim et al discloses  a metal layer (132 right side, Fig.7) disposed on the first surface of the polysilicon layer (Fig.7),  covering a first sub-portion of the first portion of the second dielectric layer (5,Fig.7).

 	With respect to claim 3, Kim et al discloses wherein the first portion of the second dielectric layer further includes a second sub-portion (5 on the right, Fig.7) exposed through the metal layer (Fig.7) , and a thickness of the second sub-portion is less than a thickness of the first sub-portion (141 and the bottom portion of 21a,Fig.7, in the Y direction).

 	With respect to claim 4, Kim et al discloses wherein the second dielectric layer has a tapered configuration (the top corner portion of 21a, Fig.7).



 	With respect to claim 6, Kim et al does not explicitly disclose wherein the thickness of the second portion of the second dielectric layer is less than the thickness of the first portion of the second dielectric layer by an amount in a range from 0.5 to 2 nanometers. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 	With respect to claim 7, Kim et al does not explicitly disclose wherein the air gap has a width in a range from 3 to 5 nanometers.  However,"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 8, Kim et al does not explicitly disclose wherein the thickness of the second portion of the first dielectric layer is in a range from 5.5 to 12 nanometers. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

, Kim et al does not explicitly disclose wherein the thickness of the second portion of the first dielectric layer is in a range from 4 to 10.5 nanometers. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALI NARAGHI/Examiner, Art Unit 2895